Citation Nr: 1310427	
Decision Date: 03/29/13    Archive Date: 04/09/13

DOCKET NO.  11-03 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired nervous disorder, to include paranoid schizophrenia.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active duty from September 1972 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran initially requested a Board video conference hearing in connection with the current claims.  The Veteran and his representative were notified of the hearing scheduled for January 2013 in a November 2012 letter.  The Veteran returned a video conference affirmation form dated "Sun, 12-2" indicating that he would attend the scheduled hearing.  However, he failed to report for the hearing.  In correspondence dated in February 2013, the Veteran's representative stated that the Veteran had not received notice of his hearing due to an address change.  The representative asked for the video conference hearing to be rescheduled and provided the Veteran's new address.

It is unclear to the Board whether the Veteran had good cause for failing to appear at the hearing for which he was notified and confirmed that he would attend.  However, given the prompt request for a new hearing, a new hearing should be rescheduled to provide the Veteran with an additional opportunity to participate in a hearing.

The Veteran is advised that it is his responsibility to keep VA apprised of his whereabouts.  If he does not do so, there is no burden on the part of VA to "turn up heaven and earth to find [the appellant]."  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  See also Thompson v. Brown, 8 Vet. App. 169, 175 (1995) (VA may rely on the "last known address" shown of record, and the burden is on an appellant to keep VA apprised of his or her whereabouts).

Accordingly, the case is REMANDED for the following action:

This claim is remanded to the AMC/RO to schedule the Veteran for a Board video conference hearing.  After the hearing has been held, or if the Veteran fails to report for the hearing or withdraws the hearing request, the case should be returned directly to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


